UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LAQUAN DEVOTA HARRIS,
                           Plaintiff,
                                                                     20-CV-00293 (CM)
                    -against-
                                                                  ORDER OF DISMISSAL
MT SINAI ST. LUKE’S,
                           Defendant.


COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action alleging that Defendant violated his

federally protected rights. 1 By order dated January 14, 2020, the Court granted Plaintiff’s request

to proceed without prepayment of fees, that is, in forma pauperis (IFP).

                                    STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or any portion of the complaint,

that is frivolous or malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

see Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must

also dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470




       1
        Plaintiff filed this complaint in the United States District Court for the Eastern District
of New York, and that court transferred the matter here. See Harris v. Mt. Sinai St. Luke’s, No.
19-CV-7324 (E.D.N.Y. Jan. 13, 2020).
F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

                                 BACKGROUND AND DISCUSSION

        Plaintiff, a Brooklyn resident, filed this complaint regarding events that allegedly

occurred in the emergency room of Mt. Sinai St. Luke’s Hospital in Manhattan from July 12,

2013, through July 29, 2013. According to Plaintiff, doctors, nurses, and security personnel

assaulted him, and emergency services workers and firefighters accused Plaintiff of murder and

assault. Plaintiff asserts that he had “eight of his dental fillings knocked out, that he lost six teeth,

and that he did not receive proper care, although his insurance was billed “hundreds of times.”

Plaintiff asserts claims of neglect, assault, murder, bribery, money laundering,” and insurance

fraud, and he seeks money damages.

        Plaintiff previously filed a substantially similar complaint regarding the same underlying

events. 2 After giving Plaintiff an opportunity to respond, the Court dismissed the action for lack

of subject matter jurisdiction. See Harris v. Fuster, ECF 1:18-CV-10196, 11 (CM) (S.D.N.Y.

Mar. 29, 2019) (dismissing complaint because the facts alleged did not suggest a federal claim;

and because all parties resided in New York, diversity jurisdiction was lacking), recons. denied,

(S.D.N.Y. Sept. 20, 2019).




        2
       Plaintiff has another pending case in this District. See Harris v. Harris, ECF No. 1:19-
CV-11658, 1 (S.D.N.Y. filed Dec. 20, 2019).


                                                   2
       The Court dismisses this complaint for the same reasons it dismissed the prior case. The

facts alleged do not suggest a cause of action arising under federal law, and there is no diversity

jurisdiction, because all parties reside in New York. See 28 U.S.C. § 1331, 1332.

       The fact that Plaintiff filed this complaint in the United States District Court for the

Eastern District of New York, having previously filed a substantially similar complaint in this

Court, suggests that Plaintiff was attempting to forum-shop. Plaintiff is warned that if he abuses

the privilege of proceeding IFP by engaging in duplicative or other nonmeritorious litigation, the

Court may order him to show cause, under 28 U.S.C. § 1651, why he should not be barred from

filing new actions IFP in this Court without prior permission.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, and note service on

the docket. Plaintiff’s complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is

dismissed for lack of subject matter jurisdiction. Fed. R. Civ. P. 12(h).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:    February 21, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 3
